Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 27,
2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00343-CR


              CHRISTOPHER ROLAND RODGERS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CR-2844


                          MEMORANDUM OPINION

      Appellant Christopher Roland Rodgers has signed and filed a written request
to withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.

      Further, the State’s motion to dismiss the appeal is denied.



                                  PER CURIAM



Panel consists of Chief Justice Christopher and Justices Spain and Wilson.

Do Not Publish – Tex. R. App. P. 47.2(b)